Citation Nr: 1737295	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-27 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a left ankle injury.

2. Entitlement to service connection for a left ankle scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel





INTRODUCTION

The Veteran served active duty in the U.S. Air force from June 1966 to April 1970. He received the Vietnam Service Medal and the Republic of Vietnam Campaign Medal for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Pittsburgh, Pennsylvania. 

On September 9, 2016, the Veteran's representative submitted a post-remand brief requesting a VA examination to determine the current severity of the Veteran's left ankle injury and left ankle scar. In a statement in support of the claim, the Veteran's representative also requested to cancel the BVA Video Hearing scheduled for May 16, 2017. (Hearing Request, received May 2017).  He also requested to waive his right to a hearing and that the evidence of record is reviewed with a decision rendered in his case. Id.

The appeal is REMANDED to the Agency of Original Jurisdiction. (AOJ). VA will notify the appellant if further action is required.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006),  the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. Medically competent evidence is not required in every case to indicate that the claimant's disability may be associated with the veteran's service. Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

The Veteran contends recurrent symptoms of ankle stiffness, instability and ankle sprains due to injury to his left ankle that occurred in service. He alleges he was wounded when shrapnel flew into his left ankle during a rocket attack on Ton Son Nhut Airbase. (Appellate Brief).  He was able to remove the shrapnel himself, but did not seek medical attention until the next day. Id. In a correspondence received December 2014, the Veteran highlighted a medical treatment record where the Veteran was provided 4x4 pads for a wound under his sock. (Correspondence received December 2014(2)). He asserts the treatment notes were improperly date stamped, but nevertheless occurred while stationed in Vietnam. Id. A scar formed as a result. As he ages, he has experienced more pain, discomfort and instability in his ankle Id. at 2. 

A review of medical treatment records potentially corroborates the Veterans lay statement. Handwritten notes from an examination conducted on September 19, 1967 indicates the Veteran sought medical treatment from the 377th USAF Dispensary APO (Hospital) 96307 for focal cellulitis forming on an area where he sustained an abrasion that occurred four days prior. It was noted that he was given a 4x4 under his sock and he was instructed to return within three days.  (Medical Treatment Record-Government Facilities, received December 2014). The Veteran also submitted handwritten letters, addressed to his parents, about the attacks at the airforce base, dated while he was in service. (Correspondence January 2012).

The aforementioned evidence indicates the Veteran's alleged recurrent symptoms may be associated with the Veteran's service. However, there is insufficient competent medical on file to adjudicate the claim. As such, the Board finds that a VA examination and opinion is necessary to determine the etiology and status of any currently diagnosed left ankle disorder.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with the appropriate examiner for the purposes of obtaining an opinion as to nature and etiology of the Veteran's left ankle injury and left ankle scar. The claims file, including a copy of this remand, should be made available to the examiner, who must review it in conjunction with the examination and should note that review in the report. The examiner should take a complete history from the Veteran. All indicated tests and studies should be indicated. 

		The examiner should specifically opine as to:
	
a. What are the current left ankle injury-related diagnoses, if any?

b. For each diagnosed condition, to include any left ankle and left ankle scar disability, is it at least as likely as not (50 percent probability) related to his active service?

Although the examiner must review the entire claim file, his/her attention is directed to the following evidence:

i. The Veteran had active service from 
			June 1966 to April 1970.

ii. Service treatment records dated 
September1967 show that the Veteran sought treatment for focal cellulitis forming on an area where he sustained an abrasion. A 4x4 pad was placed under his sock.

The term "as likely as not" means at least 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached. If the examiner cannot provide an opinion without resorting to speculation, he/she must state why this is the case.

2.  Then, re-adjudicate the issues on appeal. If the benefits are not granted, furnish the Veteran and his representative a SSOC, and afford them an opportunity to respond. Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
MATTHEW TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

